TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 20, 2013



                                     NO. 03-13-00349-CV


                          Pickett, Kelm & Associates, Inc., Appellant

                                                v.

Femica Newkirk, Individually and as Parent of the Minor Child, M. J., Deceased, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                 DISMISSED FOR WANT OF PROSECUTION --
                    OPINION BY CHIEF JUSTICE JONES




IT APPEARING to this Court that the appellant has failed to pay or make arrangements to pay

for the clerk’s record, and, accordingly, has failed to prosecute the appeal: IT IS THEREFORE

considered, adjudged and ordered that the appeal is dismissed for want of prosecution. IT IS

FURTHER ordered that the appellant pay all costs relating to this appeal both in this Court and

the court below; and that this decision be certified below for observance.